               Case 5:18-cr-00159-PSG Document 55 Filed 09/15/20 Page 1 of 5 Page ID #:214
                                                    United States District Court
                                                    Central District of California
                                                                                                                                          JS-3

                                                                        Docket No.            ED CR 18-159(A)-PSG
 U NITED STATES OF AMERICA vs.

                                                                        Social Security No. 9      7     1     4
Defendant      BRITTANY SIMONETTA
      Brittany Louise Rendon (name prior to marriage);                 (Last 4 digits)
akas: Brittanv Louise Simonetta



                                                                                                               MONTH      DAY     YEAR
                                                                                                               09          14      2020
           In the presence ofthe attorney for the government, the defendant appeared in person on this date.


 COUNSEL                                                          DFPD Mr. Adithya Mani
                                                                       (Name of Counsel)

    PLEA        ❑X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                        CONTENDERE   GUILTY

  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                Obstruction of Mail,in violation of Title 18 U.S.C.§ 1701,as charged in the single count of the First
                Superseding Information

JUDGMENT        The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/       contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM          Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby placed on
  ORDER         PROBATION for a term of 1 year under the following terms and conditions:


It is ordered that the defendant shall pay to the United States a special assessment of$10, which is due
immediately.

It is ordered that the defendant shall pay restitution in the total amount of $290 pursuant to Title
18 U.S.C. § 3663A. The amount of restitution ordered shall be paid as follows:
M. L. $120.00
T. S. $100.00
G. C. and J. C. $25.00
United States Postal Service $45.00

Restitution shall be paid in full immediately. The Court finds from a consideration ofthe record that the
defendant's economic circumstances allow for a full and immediate payment of restitution.

The defendant shall comply with Amended General Order No. 20-04.

All fines are waived as it is found that such sanction would place an undue burden on the defendant and
their dependents.



                                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 1
CR-104(wpd 10/18)
               Case 5:18-cr-00159-PSG Document 55 Filed 09/15/20 Page 2 of 5 Page ID #:215
 USA vs.    BRITTANY SIMONETTA                                              Docket No.:        ED CR 18-159(A)-PSG


1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and Amended General Order 20-04.
2.      During the period ofcommunity supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
3.      The defendant shall apply all monies received from income tax refunds, lottery winnings,
        inheritance,judgments and any other financial gains to the Court-ordered financial obligation.
4.      The defendant shall not seek employment with the United States Postal Service, and/or with any
        and all other competitive mail couriers, to include FedEx, UPS,and DHL.

Based on the Government's motion, the underlying Indictment is ordered dismissed.

The bond is hereby exonerated.

The defendant is advised of the right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.

                                                                                           ,~~
                                                                                 ,
                                                                                 ,

                  ~J~/%spa-O?~                                                                    --
           Date                                                   U. S. Dis ct Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court




               "I     ~ ~ ~~                                By
           Filed Da                                               Deputy Clerk




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 2
                 Case 5:18-cr-00159-PSG Document 55 Filed 09/15/20 Page 3 of 5 Page ID #:216

 USA vs.      BRITTANY SIMONETTA                                                      Docket No.:     ED CR 18-159(A)-PSG



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  I.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons engaged
       crime;                                                                         in criminal activity and must not knowingly associate with any person
 2,    he defendant must report to the probation office in the federal                convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by             rehabilitation;
       the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
       officer;                                                                       except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   1 3.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by               such notifications;
       the probation officer for schooling, training, or other acceptable      I 5.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                       criminal conduct, protect the public from further crimes ofthe defendant;
       unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                      training, medical care, or other correctional treatment in the most
                                                                                      effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                 Page 3
                Case 5:18-cr-00159-PSG Document 55 Filed 09/15/20 Page 4 of 5 Page ID #:217
             BRITTANY SIMONETTA                                                    DocketNo.:      EDCR18-159(A)-PSG
 USA vs.


    ❑        The defendant must also comply with the following special conditions (set forth below).


                                                                        FINANCIAL SANCTIONS
           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
                                                                                                                           interest or unless the fine or
           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
                                                                                             under  18 U.S.C.  § 36120(1).     Payments may be subject
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment
                                                                3612(g).   Interest and penalties pertaining to restitution, however,  are not applicable
 to penalties for default and delinquency under 18 U.S.C. §
 for offenses completed     before April 24,  1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer,the defendant must provide to the Probation Officer: (I)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition,the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.



          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofal I other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/I8)                                 JIfDGMENT &PROBATION/COMMITMENT ORDER                                                              Page 4
                Case 5:18-cr-00159-PSG Document 55 Filed 09/15/20 Page 5 of 5 Page ID #:218

                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to

 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal




             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                  Defendant                                                         Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/l8)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
